 1   DAN M. WINDER, ESQ.
     Nevada Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                        )    Case No.: 2:19-cr-00053-RFB-BNW
                                                      )
10   Plaintiff,                                       )
                                                      )
11   vs.                                              )
                                                      )
12   GILBERTO G. BARRIENTOS,                          )    STIPULATION TO CONTINUE PRE-
                                                      )    TRIAL MOTIONS
13   Defendant.                                       )
     ____________________________________)
14   Certification: This stipulation is timely filed.
15           IT IS HEREBY STIPULATED by and between , ALLISON REESE , Assistant United
16   States Attorney, counsel for Plaintiff, UNITED STATES OF AMERICA, Defendant,
17   GILBERTO G. BARRIENTOS, by and through his counsel DAN M. WINDER, ESQ., of the
18   LAW OFFICE OF DAN M. WINDER, PC, that the pre-trial motions in this matter currently
19   due by September 3, 2019, be continued to September 16, 2019.
20   This stipulation is entered into for the following reasons:
21   1. Counsel for Defendant requires additional time to review the discovery provided by the
22   Government, and to investigate the Government’s allegations as to their client.
23   2. In addition, there are ongoing negotiation discussions between counsel for the Government
24   and the defense and as such, negotiations may obviate the need for a trial in this case.
25   3. The parties agree to the continuance sought herein.
26   4. The Defendant does not object to the continuance in this matter.
27
28                                                 Page 1 of 4
 1   5. The additional time requested herein is not sought for purposes of delay.
 2   6. Denial of this request for continuance could deny the Defendants the opportunity to effectively
 3   prepare for trial and/or result in a miscarriage of justice.
 4   7. The additional time requested by this Stipulation is excludable in computing the time within
 5   which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States
 6   Code, Section 3161(h)(7)(A) considering the factors under Title 18, United States Code, Sections
 7   3161(h)(7)(B)(i) and (ii).
 8   8. This is the first request for continuance of the pre-trial motions, Calendar Call and Trial
 9   herein.
10             DATED this 30th day of August, 2019.
11
12   NICHOLAS A. TRUTANICH US ATTORNEY                       LAW OFFICE OF DAN M. WINDER, PC
13
      /s/ Allison Reese                                       /s/ Dan M. Winder
14   ALLISON REESE                                           DAN M. WINDER
     Assistant United States Attorney                        Nevada State Bar No. 001569
15   Nevada State Bar #13977                                 3507 West Charleston Blvd.
     501 Las Vegas Boulevard South, Ste 1100                 Las Vegas, NV 89102
16   Las Vegas, NV 89101
17
18
19
20
21
22
23
24
25
26
27
28                                                 Page 2 of 4
 1   DAN M. WINDER, ESQ.
     Nevada Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                        )    Case No.: 2:19-cr-00053-RFB-BNW
                                                      )
10   Plaintiff,                                       )
                                                      )
11   vs.                                              )
                                                      )
12   GILBERTO G. BARRIENTOS,                          )    FINDINGS OF FACT, CONCLUSIONS
                                                      )    OF LAW AND ORDER
13   Defendant.                                       )
     ____________________________________)
14   Certification: This stipulation is timely filed.
15                                           FINDINGS OF FACT
16   Based on the Stipulation of counsel, and good cause appearing therefore, the Court finds
17   that:
18   1. Counsel for Defendant requires additional time to review the discovery provided
19   by the Government, and to investigate the Government’s allegations as to their client.
20   2. In addition, there are ongoing negotiation discussions between counsel for the
21   Government and the defense and as such, negotiations may obviate the need for a trial in this
22   case.
23   3. The parties agree to the continuance sought herein.
24   4. The Defendant does not object to the continuance in this matter.
25   5. The additional time requested herein is not sought for purposes of delay.
26   6. Denial of this request for continuance could deny the Defendants the opportunity to effectively
27
28                                                 Page 3 of 4
 1   prepare for trial and/or result in a miscarriage of justice.
 2   7. The additional time requested by this Stipulation is excludable in computing the time within
 3   which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States
 4   Code, Section 3161(h)(7)(A) considering the factors under Title 18, United States Code, Sections
 5   3161(h)(7)(B)(i) and (ii).
 6   8. This is the second request for continuance of pre-trial motions filed herein.
 7                                         CONCLUSIONS OF LAW
 8           The ends of justice served by granting said continuance outweigh the best interest of the
 9   public and the Defendant in a speedy trial, since the failure to grant said continuance would be
10   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
11   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
12   account the exercise of due diligence.
13           The continuance sought herein is excludable under the Speedy Trial Act, Title 18, United
14   States Code, Section 3161(h)(7)(A) considering the factors under Title 18, United States Code,
15   Sections 3161(h)(7)(B)(i) and (ii).
16                                                  ORDER
17           IT IS HEREBY ORDERED that the pre-trial motions currently due on September 3,
18   2019 shall be and are hereby continued to the 16th day of September 16, 2019.
19                      3rd day of September, 2019.
             DATED this ____
20
                                                             _____________________________
21                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28                                                 Page 4 of 4
